Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                                  DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 15-23 in the reply to restriction, filed on 07/13/2022 is acknowledged. 
Claims 15-23 are currently pending. 
                                                       Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application Number. GB1811311.8 filed on 07/10/2018. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2022 AND 01/06/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16, 19, 20 and 22-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZTE R3-174413, Reflective QoS impact on E1 interface, referred as ZTE document.
Regarding claim 15, ZTE document discloses a method performed by a user plane entity of a distributed base station apparatus, the method comprising (Fig. 1 discloses the structure of CP and UP): determining whether or not an item of user equipment (UE) has information identifying a mapping of a data flow to a data radio bearer (DRB) associated with that UE (Page 2, lines 8-9 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet); and
 when it is determined that the UE does not have the information identifying said mapping, providing, to a control plane entity, information identifying the data flow for which the UE does not have the information identifying said mapping (Page 2, lines 9-10 disclose the UP required the CP device and inform the UL QoS flow to DRB mapping and UP informs the CP of the QoS flow for which it requires the mapping).
Regarding claim 16, ZTE discloses wherein the determining comprises receiving at least one uplink data packet from the UE comprising an identifier of that data flow (Page 2, lines 8-9 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet).
Regarding claims 19 and 22, ZTE discloses wherein the user plane entity comprises a central unit for user plane signalling (CU-UP) (Fig.  1 discloses user plane entity comprises a central unit for user plane signaling).
Regarding claim 20, ZTE document discloses a method performed by a control plane entity of a distributed base station apparatus, the method comprising: obtaining, from a user plane entity, information identifying a data flow for which an item of user equipment (UE) does not have information identifying a mapping to a data radio bearer (DRB) associated with that UE  (Page 2, lines 8-9 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet. Page 2, lines 9-10 disclose the UP required the CP device and inform the UL QoS flow to DRB mapping and UP informs the CP of the QoS flow for which it requires the mapping).

Regarding claim 23, ZTE document discloses A method performed by a user plane entity of a distributed base station apparatus, the method comprising (Fig. 1 discloses the structure of CP and UP): determining whether or not an item of user equipment (UE) has information 10identifying a mapping of a data flow to a data radio bearer (DRB) associated with that UE (Page 2, lines 8-9 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet); and
 when it is determined that the UE does not have the information identifying said mapping, transmitting, to the UE, at least one downlink data packet that includes information identifying the data flow (Page 2, lines 9-10 disclose the UP required the CP device and inform the UL QoS flow to DRB mapping and UP informs the CP of the QoS flow for which it requires the mapping).
wherein the at least one downlink data packet that includes information identifying a data flow is transmitted, via the DRB, prior to commencement of transmission, via that DRB, of data packets comprising downlink user-plane data associated with the identified data flow (Page 1, lines 25-30 discloses   upon being informed by the CP of the mapping, it generates a DL packet carrying the QFI and sends it at the appropriate DRB).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE R3-174413, Reflective QoS impact on E1 interface, referred as ZTE document in view of 3GPP document (3GPP TSG-RAN WG2 Meeting#100, R2-1712687).
Regarding claim 17, ZTE discloses wherein the providing information comprises sending at least one signalling message to the control plane entity, the at least one signalling message comprising information identifying at least one of: information identifying a data flow for which the UE does not have information identifying a mapping to a DRB (Page 2, lines 8-10 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet. The UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet). ZTE does not disclose information identifying a data flow for which the UE has information identifying a mapping to an incorrect DRB.
In an analogous art, 3GPP document discloses information identifying a data flow for which the UE has information identifying a mapping to an incorrect DRB (Fig. A.6-1 discloses lines 2-6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of ZTE document to provide message flow when the UE AS receives an UL packet for a new QoS flow which a QFI for DRB does not exist (See Fig. A.6).
Regarding claim 21,  ZTE discloses wherein the obtaining information comprises receiving at least one signalling message from the user plane entity, the at least one signalling message comprising information identifying at least one of: information identifying a data flow for which the UE does not have information identifying a mapping to a DRB (Page 2, lines 8-10 discloses in case the UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet. The UP cant find the corresponding UL QoS flow to DRB mapping when receiving the UL packet). 



ZTE does not disclose information identifying a data flow for which the UE has information identifying a mapping to a default DRB; and information identifying a data flow for which the UE has information identifying a mapping to an incorrect DRB. 
.
In an analogous art, 3GPP document discloses information identifying a data flow for which the UE has information identifying a mapping to a default DRB (Fig. A.1-1, A.4-1, A.6-1 discloses the mechanism of identifying a mapping to a default DRB); 
information identifying a data flow for which the UE has information identifying a mapping to an incorrect DRB (Fig. A.6-1 discloses lines 2-6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the system of ZTE document to provide message flow when the UE AS receives an UL packet for a new QoS flow which a QFI for DRB does not exist (See Fig. A.6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ZTE document in view of 3GPP document and further in view of LG document (3GPP TSG-RAN WG3#99bis, R3-182056).
Regarding claim 18, the combination of ZTE document and 3GPP document do not disclose the mechanism of claim 18.
In an analogous art, LG document discloses wherein the at least one signalling message comprises a 'Bearer Context Modification Required' message (See D6 bearer Context Modification Required' message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LG document to the modified system of ZTE document and 3GPP document  to provide CU-UP decides flow to DRB mapping to include 'Bearer Context Modification Required' message (See page, introduction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ericsson discloses (WO 2018/084795 A1, document provided by application) Fig. 5 discloses flow to radio bearer mapping and performing the UL transmission based on the flow to radio bearer mapping. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413